11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                    JUDGMENT

In re Dan Dipprey, Curtis Priddy,        * Original Mandamus Proceeding
Ken Hill, and Ken Hill Investment
Group, Inc.

No. 11-18-00091-CV                       * December 13, 2018

                                         * Opinion by Bailey, C.J.
                                          (Panel consists of: Bailey, C.J.,
                                          Willson, J., and Wright, S.C.J.,
                                          sitting by assignment)
                                          (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
Relators’ petition for writ of mandamus should be denied. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is
denied.